DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 02 November 2021 to the previous Office action dated 03 August 2021 is acknowledged.  Pursuant to amendments therein, claims 1, 5-8, 10, and 21-26 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained herein as set forth below, with the exception of the rejection of canceled claim 9 which is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-8, 10, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2015/0283070 A1; published 08 October 2015; of record) in view of Caponetti et al. (US 2008/0226736 A1; published 18 September 2008; of record).
	Stenzler et al. discloses milling a spray dried material to result in a mixture of particles that are generally less than 3 microns (i.e., a second plurality of particles) (paragraph [0046]) wherein the material is a flowable mixture comprising nicotine and a sugar in a liquid carrier which is spray dried to produce dry powder particles comprising nicotine and sugar (i.e., a first plurality of particles), to produce a dry powder nicotine formulation suitable for inhalation (claim 16) wherein the liquid carrier is water (claim 19; paragraph [0007]).  The nicotine may be a nicotine salt prepared from acid such as lactic (i.e., nicotine lactate) or citric (i.e., nicotine citrate) (paragraph [0033]).  The sugar may be trehalose (paragraph [0031]).  Milling steps achieve a desired particle size and size distribution (paragraph [0051]).  Any method of milling can be used to form the particles such as jet milling (i.e., a fluid energy milling process) (paragraph [0052]).  The nicotine particles will have a size distribution that is dependent on the spray dryer conditions used and/or the characteristics of the input mixture to the spray dryer (paragraph [0045]).  The size or size range of a particle is considered as the mass median aerodynamic diameter (MMAD) of the particle or set of particles (paragraph [0016]).  The particle size values can be D90 values wherein 90% of the particle sizes of the mixture are less than the D90 value, and can be a particle size distribution wherein a percentage of the particles of the mixture lie within the listed range, such as at least 
Stenzler et al. does not disclose amino acid such as leucine.
Caponetti et al. discloses powder inhalatory pharmaceutical compositions comprising soluble excipient (title; abstract) wherein a pharmaceutically active ingredient therein may be nicotine (paragraph [0048]) wherein a preferable soluble excipient is a sugar (paragraph [0057]) wherein an aqueous solution of sugar and drug is preferably spray dried to produce particles (paragraphs [0041], [0074]) wherein the composition includes a hydrophobic substance such as leucine therein in order to reduce sensitivity to humidity which makes particle disaggregation easier (paragraph [0072]) wherein the powder is filled into a capsule for use in a single dose inhaler for inhalation wherein the capsule is pierced to aerosolize the powder (paragraphs [0165]-[0168], [0206]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenzler et al. and Caponetti et al. by adding leucine as suggested by Caponetti et al. to 
	Regarding the claimed recitation of “liquid mixture consisting of the liquid carrier, the nicotine salt, the sugar, and the leucine, the method and composition of Stenzler et al. in view of Caponetti et al. requires no constituents other than liquid carrier, nicotine salt, sugar, and leucine as discussed above.
	Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al.as discussed above using jet milling (i.e., a fluid energy milling process), with a reasonable expectation of success.  As noted above, spray drying (without mention of milling) can result in particles about 1-10 microns in size, and milling a spray dried material can result in particles that are generally less than 3 microns, wherein size is in MMAD, and thus the ratio of spray dry particle size to milled particle size overlaps the claimed ratio range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claims 6 and 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the spray dried prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above using nicotine lactate or nicotine citrate as the nicotine therein, with a reasonable expectation of success.
Regarding claim 10, although Stenzler et al. does not disclose a consumable element as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Caponetti et al. as discussed above and to fill (i.e., package) the formulation of Stenzler et al. in view of Caponetti et al. as discussed above into a capsule for use in a single dose inhaler for inhalation wherein the capsule is pierced to aerosolize the powder (i.e., an inhalation delivery consumable element), with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide for delivery of the powder using a known device for delivery of inhalation powder as suggested by Caponetti et al., with a reasonable expectation of success, and prima facie obvious determination per MPEP 2144.07.
Regarding claims 21-23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the spray dryer is operated with an inlet temperature of about 120-170°C and an outlet temperature of about 70-100°C, with a reasonable expectation of success.  Such ranges overlap the claimed ranges, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the concentration of nicotine therein is about 5-10%, and where such percentage range is in weight percentages, with a reasonable expectation of success.  Such range overlaps the claimed range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 25, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the concentration ratio of sugar to nicotine is about 1:100 to about 100:1, and given a nicotine prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the sugar therein is trehalose, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Caponetti et al. requires surfactant to improve solubilization of the formulation (remarks pages 6-8).  In response, surfactant may be needed to improve solubilization of the formula of Caponetti et al., but the primary reference in the instant rejection is not Caponetti et al. but rather is Stenzler et al., and Stenzler et al. does not teach that a surfactant is necessary for the solubilization of the formulation of Stenzler et al.  As noted in MPEP 2145(III), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Thus, the surfactant of Caponetti et al. need not be added in the method of Stenzler et al. in view of Caponetti et al. as discussed in the rejection.  As discussed in the rejection, Caponetti et al. is cited for the suggestion therein to reduce 
Applicant argues that claims 6 and 7 include a very specific particle size distribution, whereas the cited art merely teaches or suggests particle sizes that overlap some part of the claimed particle size distribution (remarks pages 8-9).  In response, Stenzler et al. teaches that spray drying conditions result in desired particle size distribution, and that milling also results in desired particle size distribution, and that desired particle size distribution may be D90 less than about 5 microns, D50 less than about 2-3 microns, and D10 less than about 1 micron, or particles about 1-10 micron in size, which overlap the claimed particle size distribution ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617